Citation Nr: 0306258	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 (2002) based on VA hospital 
treatment in excess of 21 days from April 1998 to August 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from June 1992 to April 
1996.  

The current appeal arose from a January 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO granted a 
compensable evaluation of 10 percent for the service-
connected disability of the left ankle, and denied 
entitlement to a temporary total evaluation based on a period 
of hospitalization in excess of 21 days from April 1998 to 
August 1999.

In November 1999 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In February 2001, the Board of Veterans' Appeals (Board) 
granted entitlement to an increased evaluation of 30 percent 
for the service-connected postoperative residuals of a left 
ankle fracture.  The Board remanded the matter of a 
38 C.F.R. § 4.29 temporary total rating to the RO fore 
further development and adjudicative action.

In March 2001 the RO, for the purpose of implementing the 
Board's favorable determination, issued a rating decision 
assigning an increased evaluation of 30 percent for the 
service-connected left ankle disability.  Service connection 
has also been granted for residuals of a fracture of the 
right little finger.

In October 2002 the RO most recently affirmed the 
determination previously.


FINDING OF FACT

The veteran did not require hospital treatment for a 
service-connected disability in a VA hospital for a period in 
excess of 21 days from April 1998 to August 1999.


CONCLUSION OF LAW

The criteria for a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 based on VA hospital treatment 
in excess of 21 days from April 1998 to August 1999 have not 
been met.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 4.29 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the RO expressly considered the 
provisions of the VCAA, and its development and adjudication 
of the claim was consistent with them and the amendments to 
38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and VA's duties 
have been fulfilled.



First, VA has a duty to notify the veteran and his/her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform him/her of 
which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159.  

The record shows that the RO has met its duties.  The veteran 
was notified of evidence and information needed to 
substantiate and complete his claim and who had what duties 
in VA's January 1999 rating decision and notice letter, the 
May 1999 statement of the case, the November 1999 hearing, 
the May 2000 supplemental statement of the case, the Board's 
February 2001 remand, the October 2002 supplemental statement 
of the case and the December 2002 letter to the veteran.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.103 (2002).  The RO requested and obtained 
pertinent VA medical records in November 1999 and August 
2002.  Reasonable attempts were made to obtain identified 
relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, the RO expressly considered and provided the veteran 
with the provisions of the new 38 C.F.R. § 3.159 in its 
October 2002 supplemental statement of the case, and its 
development and adjudication of the veteran's claim was 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.


Criteria

38 C.F.R. § 4.29, Ratings for service-connected disabilities 
requiring hospital treatment or observation. 
 
A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  
 
(a) Subject to the provisions of paragraphs (d), (e), and (f) 
of this section this increased rating will be effective the 
first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge (regular discharge or release to non-bed care) or 
effective the last day of the month of termination of 
treatment or observation for the service-connected 
disability. A temporary release which is approved by an 
attending Department of Veterans Affairs physician as part of 
the treatment plan will not be considered an absence.  
 
(1) An authorized absence in excess of 4 days which begins 
during the first 21 days of hospitalization will be regarded 
as the equivalent of hospital discharge effective the first 
day of such authorized absence. An authorized absence of 4 
days or less which results in a total of more than 8 days of 
authorized absence during the first 21 days of 
hospitalization will be regarded as the equivalent of 
hospital discharge effective the ninth day of authorized 
absence.  
 
(2) Following a period of hospitalization in excess of 21 
days, an authorized absence in excess of 14 days or a third 
consecutive authorized absence of 14 days will be regarded as 
the equivalent of hospital discharge and will interrupt 
hospitalization effective on the last day of the month in 
which either the authorized absence in excess of 14 days or 
the third 14 day period begins, except where there is a 
finding that convalescence is required as provided by 
paragraph (e) or (f) of this section. The termination of 
these total ratings will not be subject to § 3.105(e) of this 
chapter.  
 
(b) Notwithstanding that hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment. If service connection 
for the disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  
 
(c) The assignment of a total disability rating on the basis 
of hospital treatment or observation will not preclude the 
assignment of a total disability rating otherwise in order 
under other provisions of the rating schedule, and 
consideration will be given to the propriety of such a rating 
in all instances and to the propriety of its continuance 
after discharge. Particular attention, with a view to proper 
rating under the rating schedule, is to be given to the 
claims of veterans discharged from hospital, regardless of 
length of hospitalization, with indications on the final 
summary of expected confinement to bed or house, or to 
inability to work with requirement of frequent care of 
physician or nurse at home.  



 
(d) On these total ratings Department of Veterans Affairs 
regulations governing effective dates for increased benefits 
will control.  
 
(e) The total hospital rating if convalescence is required 
may be continued for periods of 1, 2, or 3 months in addition 
to the period provided in paragraph (a) of this section.  
 
(f) Extension of periods of 1, 2 or 3 months beyond the 
initial 3 months may be made upon approval of the 
Adjudication Officer.  
 
(g) Meritorious claims of veterans who are discharged from 
the hospital with less than the required number of days but 
need post-hospital care and a prolonged period of 
convalescence will be referred to the Director, Compensation 
and Pension Service, under § 3.321(b)(1) of this chapter.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Factual Background & Analysis

Service connection is in effect for left ankle and right 
little finger disorders, and it is claimed that 
38 C.F.R. § 4.29 benefits are warranted due to left ankle 
treatment between April 1998 and August 1999.  

The veteran was admitted to a VA domiciliary from April 1998 
to August 1999.  

According to a May 4, 1998 VA outpatient treatment record, 
the veteran was referred by an alcohol treatment unit to be 
admitted to a VA domiciliary from April 1998 to maintain 
sobriety support.  

VA treatment medical records indicate that after being 
admitted to the domiciliary, he received treatment to 
maintain sobriety, and for depression, tonsillectomy, sleep 
apnea, and dental problems.  He also received left ankle 
outpatient treatment.  He did not have ankle surgery during 
his domiciliary admission.

The evidence shows that the veteran did not require hospital 
treatment in a VA hospital in excess of 21 days for either 
his service-connected left ankle or right little finger 
disability between April 1998 and August 1999.  

First, the preponderance of the evidence shows that during 
the time period in question, the veteran was admitted to a VA 
domiciliary, rather than a VA hospital.

Moreover, the only left ankle VA treatment shown during this 
time period was outpatient treatment, according to the VA 
treatment reports which are of record.  The VA medical 
reports which specify a type of treatment -- inpatient or 
outpatient -- specify outpatient treatment.  The left ankle 
VA medical reports which do not specify inpatient verses 
outpatient treatment are VA radiology department reports, and 
there are no hospital summaries, hospital admission 
summaries, or hospital discharge summaries, etc. which 
indicate hospital treatment.  



Moreover, a November 1999 VA outpatient medical record 
indicates that the veteran had had no prior hospitalizations.  
No left ankle hospital treatment is shown from April 1998 to 
August 1999, and the fact of there not being any hospital 
treatment during the time period in question disqualifies the 
veteran from the benefits sought for the time period in 
question.  38 C.F.R. § 4.29.

Assuming for the sake of argument that the VA left ankle 
treatment shown could be considered to be VA hospital 
treatment because the veteran was admitted to a VA 
domiciliary from April 1998 to August 1999, the preponderance 
of the evidence is against left ankle hospital treatment 
being required.

A June 1998 VA outpatient treatment record indicates that his 
left ankle was examined and he was prescribed a rocker bottom 
shoe, a walking boot, Motrin for pain, and was to return to 
the clinic in one month.  

A July 1998 VA outpatient treatment record indicates that the 
veteran had been placed into a cast boot with fairly 
substantial relief.  His examination was unchanged, with a 
good range of motion and no pain with range of motion 
non-weightbearing.  A lace up brace was prescribed, and he 
was to return to the clinic in a week to discuss the 
possibility of left ankle surgery.  

On VA outpatient evaluation later in July 1998, the veteran 
reported that the Bledsoe boot had provided better relief 
than the lace boot, and that he had pain with weight-bearing.  
Clinically, he had no warmth or erythema.  Lidocaine was 
injected into the ankle.  

On VA outpatient evaluation in November 1998, he had no 
erythema.  A computerized tomographic (CT) scan had revealed 
early osteoarthritis with cystic change of the tibia and a 
loose body of the left ankle.  A conference for treatment 
recommendations was planned.

On VA outpatient evaluation in January 1999 it was reported 
that it had been decided that the veteran was not a good 
surgical candidate.  The assessment was status post ankle 
fracture with moderate ankle arthritis.  A walker boot and 
follow-up treatment in six weeks were prescribed.

These records do not show hospital treatment for the left 
ankle disability was instituted and continued for a period in 
excess of 21 days.

A January 1999 letter from a VA physician does not support 
the allowance of the claim.  It states that the veteran's 
left ankle was the only reason he was currently in the 
domiciliary, and that he was currently being convalesced at 
the domiciliary and was unable to ambulate without the 
assistance of a cane.  This statement does not support the 
claim because it does not show that he received 21 or more 
days of VA hospital treatment, and that VA hospital treatment 
was necessary.  38 C.F.R. § 4.29.  

An August 1999 letter from a VA social worker does not 
support the claim by showing that hospital treatment was 
required.  It indicates that the veteran was a patient at the 
VA Medical Center domiciliary.  Also, while it indicates that 
he entered that facility in April 1998 to receive treatment 
for his service-connected left ankle fracture, the 
preponderance of the evidence of record indicates that 
hospital treatment was not required.  

During the hearing which was held at the RO in November 1999, 
the veteran indicated that he did not receive day to day 
treatment for his left ankle disability during his April 1998 
to August 1999 VA domiciliary admission.  Instead, radiology 
studies were performed, he received two shots for pain, and 
they wrapped his leg up.  When the swelling went down, they 
were going to operate, but when it came time for them to 
operate, he declined because they were going to perform a 
fusion whereas they had talked about arthroscopy initially.  
This testimony does not warrant an allowance of the claim.  
It does not show that left ankle hospital treatment -- 21 
days or otherwise -- occurred or was necessary.

A November 1999 letter from a VA physician does not warrant 
an allowance of the claim.  The information it provides -- 
that the veteran was being treated for left ankle arthritis 
at a VA clinic, that he was "convalested", that he was 
staying in the domiciliary, and that he is no longer in the 
substance abuse clinic -- does not show that the veteran's 
service-connected left ankle disability required hospital 
treatment.  38 C.F.R. § 4.29.

The most persuasive evidence of record aside from the actual 
outpatient clinical records is a September 2002 report by a 
VA physician.  The veteran's claims folder was reviewed by 
the VA physician in September 2002, who noted that the 
veteran was service-connected for a left ankle disability, 
and that he had been admitted to a VA domiciliary in April 
1998, primarily to receive vocational rehabilitation and 
therapy for depression, a substance abuse disorder, and his 
left ankle condition.  On the question of whether the 
veteran's admission to the VA domiciliary was necessary to 
treat any service-connected disability, he stated that there 
was no evidence of such.  As for a May 1999 VA treatment 
record he reviewed, he indicated that the visit was to 
discuss treatment options, and that it could definitely have 
been accomplished on an outpatient basis.  The provisions of 
38 C.F.R. § 4.29 indicate that hospital treatment must be 
required for the service-connected disability in order for 
38 C.F.R. § 4.29 benefits to be warranted.

On the narrower question of whether 21 days of hospital 
treatment was required, the left ankle treatment reports are 
all outpatient, there are less than 21 days worth of them, 
the veteran testified that he did not receive day to day 
treatment, and the treatment as shown by the outpatient 
treatment records was spread out rather than continued.  The 
provisions of 38 C.F.R. § 4.29(b) indicate that if after a 
veteran is admitted to a hospital for a non-service-connected 
disability, and hospital treatment is instituted and 
continued for a period in excess of 21 days for a 
service-connected disability, benefits may be granted from 
the first day of such treatment.  However, continued hospital 
treatment is not shown.  

The evidence shows that a period of 21 days of hospital 
treatment was not required.  38 C.F.R. § 4.29.


In short, the provisions of 38 C.F.R. § 4.29 permit an award 
of the benefits sought only when a service-connected 
disability has required hospital treatment in a VA hospital 
for a period in excess of 21 days.  No VA hospital treatment 
is shown for the service-connected left ankle disability, and 
the preponderance of the evidence indicates that VA hospital 
treatment was not required for it.

In light of the above, the claim must be denied.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert; 
Alemany.


ORDER

Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 based on VA hospital treatment 
in excess of 21 days from April 1998 to August 1999 is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

